Robert H. Dudley, Justice. Sherry Grooms brought suit against Troy Myers, Nancy Myers, T. E. Myers Construction Co., Inc., Robert Bolin, Sandra Bolin, Kevin Myers, Rebecca Myers, Keith Taylor, Donald Alvis, and Hazel Alvis. Donald and Hazel Alvis moved to dismiss the action against them. The chancellor granted the motion. Sherry Grooms seeks to appeal the dismissal of the Alvises from the suit. We dismiss the appeal for the lack of an appealable order, a jurisdictional requirement we are obliged to raise even when the parties do not. Kilcrease v. Butler, 291 Ark. 275, 724 S.W.2d 169 (1987).  This is yet another attempt to appeal from an order dismissing one or some of the defendants when other defendants remain in the case, and A.R.C.P. Rule 54(b) is not complied with. We have issued numerous reminders that the rules of civil procedure do not permit an appeal in such cases except in accordance with Rule 54(b). Kilcrease v. Butler, 291 Ark. 275, 724 S.W.2d 169 (1987); Arkhola Sand & Gravel Co. v. Hutchinson, 289 Ark. 313, 711 S.W.2d 474 (1986); Sherman v. G & H Transp., Inc., 287 Ark. 25, 695 S.W.2d 832 (1985); 3-W Lumber Co. v. Housing Authority of Batesville, 287 Ark. 70, 696 S.W.2d 725 (1985); Tulio v. Arkansas Blue Cross & Blue Shield, Inc., 283 Ark. 278, 675 S.W.2d 369 (1984); Vermeer Mfg. Co. v. Vandiver Equip. Co. and Ford Motor Co., 279 Ark. 218, 650 S.W.2d 244 (1983). That was not done in this case, and the order is not appealable. Ark. R. App. P. 2. Appeal dismissed without prejudice to an appeal from a final judgment.